Citation Nr: 0204665	
Decision Date: 05/17/02    Archive Date: 05/24/02	

DOCKET NO.  99-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1969 to October 1973, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  

2.  Service connection has been established for residuals of 
a fracture of the distal right radial and ulnar styloid, 
evaluated as 10 percent disabling.  

3.  Carpal tunnel syndrome was not manifested during service, 
or for many years thereafter.  

4.  Carpal tunnel syndrome is not shown to be causally or 
etiologically related to a disability of service origin or 
any incident which occurred during service.  


CONCLUSION OF LAW

Right carpal tunnel syndrome was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45, 630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify the VA's duty to notify claimants and other 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies the VA's duty to assist a 
claimant, and essentially states that the VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, and for the most 
part, were made effective the same date as the VCAA in 
November 2000.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance the VA will provide to claimants who 
file a claim for benefits.  66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  Both the VCAA and the implementing regulations are 
applicable in the present case.  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal because the requirements under the VCAA 
regarding notice and the duty to assist have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In this 
regard, the September 1998 rating decision, the May 1999 
statement of the case and the September 1999 supplemental 
statement of the case collectively informed the veteran of 
the reasons his claim had been denied and of the type of 
evidence needed to substantiate his claim.  Further, the 
veteran's service medical records have been obtained, as well 
as VA treatment records.  The veteran provided testimony at a 
hearing before a hearing officer in September 1999.  The 
Board also obtained a medical opinion from the Veterans 
Health Administration (VHA).  The Board is unaware of any 
outstanding evidence that needs to be obtained, and the 
veteran has not placed the Board on notice of any additional 
evidence that should be obtained.  In fact, in response to a 
February 2000 letter from the Board to the veteran he replied 
that he had "no further evidence or argument to present."  As 
such, the Board finds that the requirements under the VCAA 
regarding a notice and the duty to assist have been satisfied 
and the Board will proceed with appellate review.  

The veteran contends that he has right carpal tunnel syndrome 
which is related to his period of active service.  More 
specifically, the veteran maintains that his right carpal 
tunnel syndrome is either a residual of his service-connected 
right wrist fracture or is a disorder which arose secondary 
to surgery he underwent and took years to manifest itself as 
a disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  That an injury occurred in service alone is 
not enough.  There must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) That a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran's service medical records, including a July 1969 
entrance examination and a May 1973 separation physical 
examination contain no evidence of complaints, treatment or 
diagnosis of carpal tunnel syndrome.  Those records do show 
the veteran sustained a fracture of the distal right radius 
in a motorcycle accident which occurred in July 1972.  

A VA examination performed in January 1974 shows that 
following the examination the veteran was diagnosed with a 
history of a fracture of the right distal radial and ulnar 
styloid process.  No reference was made to carpal tunnel 
syndrome in the examination report.  

A rating decision dated in February 1974 granted service 
connection for residuals of a fracture of the right distal 
radial and ulnar styloid process.  A noncompensable 
evaluation was assigned at that time.  

VA medical records dated in 1998 and 1999 show the veteran 
was seen in April 1998 with complaints of right hand pain.  
The veteran described some paresthesias and numbness in the 
first three digits over the last couple of months.  The 
veteran also related a long history of multiple fractures to 
his hand with some dorsal pain into the index and thumb 
fingers on the dorsal aspect.  The veteran also reported some 
diminished sensation as well as some diminished strength in 
the right hand.  Following the examination, the impression 
was right carpal tunnel syndrome.  In May 1998, the veteran 
underwent a right carpal tunnel release.  

The veteran was afforded two VA examinations in May 1998.  
Following both examinations the diagnoses were status post 
traumatic injury to the right hand and wrist; mild 
degenerative joint disease; and right carpal tunnel syndrome.  

The veteran presented testimony at a hearing before a hearing 
officer in September 1999.  The veteran offered testimony 
concerning the circumstances of his service accident, the 
symptomatology he experienced during service and the 
symptomatology he continued to experience following his 
separation from service.  The veteran also presented 
testimony regarding the treatment he received during and 
following service.  The veteran indicated that he had been 
first diagnosed with carpal tunnel syndrome in early 1998.  
The veteran offered his opinion that his carpal tunnel 
syndrome would not have developed had it not been for the 
service injury to his right wrist.  

In January 2002, the Board requested a VHA medical opinion 
concerning the etiology of the veteran's right carpal tunnel 
syndrome.  In a report dated in January 2002, the reviewing 
physician indicated that "I do not see any objective 
indication that there was any causal relationship between the 
wrist fracture and hand injury and the later development of 
carpal tunnel syndrome."  With respect to the assertion that 
the service-connected right wrist fracture aggravated the 
carpal tunnel syndrome the reviewing physician stated that "I 
do not see any evidence of wrist malalignment or severe 
degenerative changes described either clinically (physical 
exam or intraoperative findings) or radiographically that can 
affect the presentation of this syndrome, or outcome after 
surgery."  

Based on the evidence it is clear that the veteran currently 
has a disability of his right wrist.  Not only is the veteran 
service connected for residuals of a fracture of the right 
radial and ulnar styloid process, VA medical records clearly 
reflect that the veteran has been diagnosed as having right 
carpal tunnel syndrome.  While the veteran is clearly of the 
opinion that his carpal tunnel syndrome is related to the 
right wrist fracture he sustained during service, the record 
transferred to the Board for review contains no medical 
opinion concerning the etiology of the carpal tunnel 
syndrome.  In order to resolve this question, the Board 
obtained an expert medical opinion from the Veterans Health 
Administration, but this opinion does not support the 
veteran's contentions.  The physician who reviewed the record 
clearly indicated that there was no causal relationship 
between the service-connected wrist fracture and the later 
development of carpal tunnel syndrome, and that the service-
connected right wrist fracture did not "affect the 
presentation of this syndrome, or outcome after surgery."  

Simply put, what is missing from the veteran's claim is a 
medical opinion to the effect that the veteran's service-
connected right wrist fracture either caused the carpal 
tunnel syndrome or aggravated the carpal tunnel syndrome.  In 
the absence of such an opinion, the Board finds that there is 
not an approximate balance of positive and negative evidence 
concerning the etiology or relationship of the carpal tunnel 
syndrome to service and/or the veteran's service-connected 
right wrist fracture.  In fact, given that there is only one 
medical opinion concerning the etiology of the claimed 
disability, and that this opinion is unfavorable, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for carpal tunnel 
syndrome.  Accordingly, service connection for carpal tunnel 
syndrome is not established.  


ORDER

Service connection for right carpal tunnel syndrome is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

